            Case 1:20-cv-01092-TSC Document 1 Filed 04/27/20 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

KEN MCWATTERS                                              )
4223 S. Redwood Place                                      )
Broken Arrow, OK 74011                                     )
                                                           )
               Plaintiff,                                  )
                                                           ) Case No: 20-1092
       v.                                                  )
                                                           )
BUREAU OF ALCOHOL, TOBACCO, FIREARMS                       )
AND EXPLOSIVES                                            )
99 New York Ave. NW                                       )
Washington, DC 20001                          )
                                               )
           Defendant.                          )
_______________________________________________)

                                     COMPLAINT

                                  I. INTRODUCTION

       1. Plaintiff Ken McWatters (“Plaintiff”) brings this action seeking declaratory and

injunctive relief to redress violations of the Freedom of Information Act ("FOIA"), 5

U.S.C. § 552 et. seq., by Defendant Bureau of Alcohol, Tobacco, Firearms and

Explosives (hereinafter “ATF”) in failing to provide Plaintiff with the records sought by

his May 7, 2014, FOIA request sent to this federal agency, seeking a copy of an audio file

recorded during the 2003 Station Nightclub Fire in West Warwick, Rhode Island.

                                  II. JURISDICTION


                                   COMPLAINT                                            -1-
         Case 1:20-cv-01092-TSC Document 1 Filed 04/27/20 Page 2 of 7




       2. This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

(FOIA citizen suit provision) and 28 U.S.C. § 1331 (federal question).

                                       III. VENUE

       3. Venue in this Court is proper pursuant to 5 U.S.C. § 552(a)(4)(B).

                                      IV. PARTIES

       4. Plaintiff, Ken McWaters, is an individual that, at all times relevant herein, has

resided in Broken Arrow, Oklahoma.

       5. Defendant Bureau of Alcohol, Tobacco, Firearms and Explosives is a federal

agency of the United States, and a sub-component of the United States Department of

Justice, and as such, is subject to FOIA, pursuant to 5 U.S.C. § 552(f).

                        V. LEGAL FRAMEWORK OF FOIA

       6. FOIA requires, inter alia, that all federal agencies must promptly provide

copies of all non-exempt agency records to those persons who make a request for records

that reasonably describes the nature of the records sought, and which conform with

agency regulations and procedures in requesting such records. 5 U.S.C. § 552(a)(3)(A).

       7. FOIA requires federal agencies to make a final determination on all FOIA

requests that it receives within twenty days (excepting Saturdays, Sundays, and legal

public holidays) after the receipt of such request, unless the agency expressly provides

notice to the requester of “unusual circumstances” meriting additional time for

responding to a FOIA request. 5 U.S.C. § 552(a)(6)(A)(I).

                                   COMPLAINT                                               -2-
          Case 1:20-cv-01092-TSC Document 1 Filed 04/27/20 Page 3 of 7



       8. FOIA also requires federal agencies to make a final determination on FOIA

administrative appeals that it receives within twenty days (excepting Saturdays, Sundays,

and legal public holidays) after the receipt of such appeal, unless the agency expressly

provides notice to the requester of “unusual circumstances” meriting additional time for

responding to a FOIA request. 5 U.S.C. § 552(a)(6)(A)(ii).

       9. FOIA expressly provides that a person shall be deemed to have constructively

exhausted their administrative remedies if the agency fails to comply with the applicable

time limitations provided by 5 U.S.C. § 552(a)(6)(A)(I) - (ii). See 5 U.S.C. § 552(a)(6)C).

       10. FOIA provides that any person who has not been provided the records

requested pursuant to FOIA, after exhausting their administrative remedies, may seek

legal redress from the Federal District Court to enjoin the agency from withholding

agency records and to order the production of any agency records improperly withheld

from the complainant.

       11. Under FOIA, the federal agency has the burden to sustain its actions. 5 U.S.C.

§ 552(a)(4)(B).

       12. Pursuant to FOIA, this Court may assess attorney fees and litigation costs

against the United States if the Plaintiff prevails in this action. 5 U.S.C. § 552(a)(4)(E).

                            VI. FACTUAL ALLEGATIONS

       13. On or about May 7, 2014, Plaintiff sent a FOIA request to the Bureau of

Alcohol, Tobacco, Firearms and Explosives (ATF), seeking a copy of an audio recording


                                    COMPLAINT                                              -3-
         Case 1:20-cv-01092-TSC Document 1 Filed 04/27/20 Page 4 of 7



from the Station Nightclub Fire incident in West Warwick, Rhode Island in 2003.

       14. On or about August 8, 2014, the ATF sent Plaintiff a letter confirming receipt

of Plaintiff’s May 7, 2014, FOIA request and assigning it reference number 2014-0800.

       15. On or about November 13, 2014, Plaintiff emailed ATF, requesting an update

for his May 7, 2014 FOIA request.

       16. On or about February 11, 2016, Plaintiff again emailed ATF, requesting the

status of the agency’s response to his May 7, 2014, FOIA request.

       17. On or about March 31, 2017, Plaintiff sent another email to ATF, once again

inquiring as to the status of the agency’s response to his May 7, 2014, FOIA request.

       18. On or about April 4, 2017, ATF sent an email to Plaintiff informing Plaintiff

that it was processing his May 7, 2014, FOIA request, and noting that it would have a

response to his record request soon.

       19. On or about January 13, 2018, Plaintiff sent an email to ATF, once again

inquiring as to the status of his May 7, 2014, FOIA request.

       20. On or about May 6, 2018, Plaintiff sent an email to ATF, providing additional

information to help ATF locate the audio file that Plaintiff was seeking in his May 7,

2014, FOIA request.

       21. On or about March 23, 2019, Plaintiff emailed ATF, once again requesting the

status of his May 7, 2014, FOIA request.




                                    COMPLAINT                                            -4-
           Case 1:20-cv-01092-TSC Document 1 Filed 04/27/20 Page 5 of 7



       22. On or about December 2, 2019, Plaintiff once again emailed ATF, inquiring as

to the status of his FOIA request.

       23. As of the date of the filing of this action, Plaintiff has not received a decision

or any records in response to his May 7, 2014, FOIA request to ATF.

                               VII. CLAIMS FOR RELIEF

       24. Plaintiff realleges, as if fully set forth herein, paragraphs 1-23 previously set

forth herein.

       25. Defendant ATF has violated FOIA by failing to provide Plaintiff with all non-

exempt responsive records for his May 7, 2014, FOIA request, and by failing to complete

an adequate search which was reasonably calculated to locate all responsive records to his

FOIA request.

       26. By failing to provide Plaintiff with all non-exempt responsive record to his

May 7, 2014, FOIA request as described in paragraph 13, and by failing to perform an

adequate search for responsive records, Defendant ATF has denied Plaintiff’s right to this

information as provided by the law under the Freedom of Information Act.

       27. Defendant ATF has violated FOIA by failing to perform an adequate search

reasonably calculated to locate all responsive records to Plaintiff's May 7, 2014, FOIA

request.

       28. By failing to perform an adequate search reasonably calculated to locate all

responsive records to Plaintiff’s May 7, 2014, FOIA request, Defendant ATF has denied


                                     COMPLAINT                                             -5-
          Case 1:20-cv-01092-TSC Document 1 Filed 04/27/20 Page 6 of 7



Plaintiff’s right to this information as provided by law under the Freedom of Information

Act.

       29. Unless enjoined by this Court, Defendant ATF will continue to violate

Plaintiff’s legal rights to be provided with copies of the records which he has requested in

his FOIA request described in paragraph 13 above.

       30. Plaintiff is directly and adversely affected and aggrieved by Defendant ATF’s

failure to provide responsive records to his FOIA request described above.

       31. Plaintiff has been required to expend costs and to obtain the services of a law

firm, consisting of attorneys, law clerks, and legal assistants, to prosecute this action.

       32. Plaintiff is entitled to reasonable costs of litigation, including attorney fees

pursuant to FOIA 5 U.S.C. § 552(a)(4)(E).

                                 REQUEST FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter Judgment for

Plaintiff providing the following relief:

       1. Declare Defendant Bureau of Alcohol, Tobacco, Firearms and Explosives has

violated FOIA by failing to provide Plaintiff with all non-exempt records responsive to

his May 7, 2014, FOIA request.

       2. Declare Defendant Bureau of Alcohol, Tobacco, Firearms and Explosives has

violated FOIA by failing to complete an adequate search for records responsive to

Plaintiff’s May 7, 2014, FOIA request.


                                    COMPLAINT                                                 -6-
         Case 1:20-cv-01092-TSC Document 1 Filed 04/27/20 Page 7 of 7



      3. Direct by injunction that Defendant Bureau of Alcohol, Tobacco, Firearms and

Explosives perform an adequate search for records responsive to his May 7, 2014, FOIA

request and provide Plaintiff with all non-exempt responsive records to Plaintiff’s May 7,

2014, FOIA request.

      4. Grant Plaintiff’s costs of litigation, including reasonable attorney fees, as

provided by FOIA, 5 U.S.C. § 552(a)(4)(E); and,

      5. Provide such other relief as the Court deems just and proper.

      DATED: This 27th day of April, 2020.

      Respectfully submitted,

      /s/ Daniel J. Stotter
      Daniel J. Stotter (WI0015)
      STOTTER & ASSOCIATES LLC
      408 SW Monroe Ave., Ste. M210E
      Corvallis, Oregon 97333
      (541) 738-2601
      dstotter@qwestoffice.net
      Attorney for Plaintiff




                                   COMPLAINT                                             -7-
